 USDC IN/ND case 2:21-cv-00217-TLS-JEM document 3 filed 06/09/21 page 1 of 1
                                                                                                                        Filed: 6/9/2021 10:59 AM
                                                                                                                                            Clerk
                                                                                                                        Newton County, Indiana




 STATE OF INDIANA                           -




                                                    )                 IN   THE NEWTON SUPERIOR COURT
                                                    )   SS:
                                                    )                2021    TERM
 DENNIS KOZUBAL,
           Plaintiff,
                                                    )

                                                    )
 vs.
                                                    )                CAUSE NO.: 56D01-2106-CT-000617
                                                    )
 WAYNE SCHRINER and                                 )
 U.S.    POSTAL SERVICE,                            )
           Defendants.                              )



                                        COMPLAINT FOR DAMAGES

        Comes now, Dennis Kozubal, by his Attorneys Blaney and Walton, and states for his
 cause of action against the United States Postal Service, and against Wayne Schriner.


           I.       On June 25, 2020, on Lake Kenoyer Road in Newton County, Indiana, the
                    Plaintiff,   Dennis Kozubal, was driving his 2000 Ford F1 50 pick-up           truck. The
                    Defendant,      Wayne       Schriner,   was driving his United States Postal vehicle, and the
                    Plaintiff was driving his           vehicle noﬁhbound 0n Lake Kenoyer Road. When he
                    approached a slight tum, the Defendant’s vehicle was driving                    in   an   erratic pattern.
                    The   Plaintiff pulled his vehicle t0 the right side
                                                                   of the road, and his vehicle was
                    completely off the road, when the Defendant’s vehicle stmck the Plaintiff s
                   vehicle.


          2.       The    Plaintiff believes the Defendant’s         modiﬁcations to his U.S. Mail vehicle were
                   improper and that the Defendant,             Wayne      Schrincr,   was unable   to control said
                   vehicle.


          3.       The Plaintiff suffered bodily injury. The Plaintiff lost personal property and had
                   damage to his vehicle, his dog, and the contents of the vehicle.

         4.        The Defendant, Wayne             Schriner,   was driving    his   2018 Subaru    that   was modiﬁed
                   in a   way he could   drive      on the right   side of the vehicle.


         WHEREFORE,                   The       Plaintiff prays for judgement against the U.S. Postal Service,
and Wayne       Schrinel‘, in the   amount of Fifty-Thousand Dollars ($50,000.00) and                    for all just   and
proper   relief.                                                                                                        -




                                                                       $0               fully s          ed,




                                                                             Daniel c.    BlaanAtty No. 2772—98
